UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA


 MARCUS SANTOS                                    NOTICE OF SETTLEMENT AND
                                                  DISMISSAL OF CIVIL ACTION
                            Plaintiff,            WITH PREJUDICE (FRCP
                                                  41(a)(1)(A)(i))
               v.
                                                  Case No.: 3:19-cv-5424
 LOS ANGELES TIMES COMMUNICATIONS
 LLC

                            Defendant.


       IT IS HEREBY NOTICED that the above case has been settled and should be

dismissed with prejudice.


 /s/Richard Liebowitz
 Richard P. Liebowitz
 Liebowitz Law Firm, PLLC
 11 Sunrise Plaza, Suite 305
 Valley Stream, NY 11580
 Tel: (516) 233-1660
 RL@LiebowitzLawFirm.com
                                                                ISTRIC
 Dated: January 13, 2020
                                                           TES D      TC
                                                         TA
                                                                                  O



 Attorneys for Plaintiff Marcus Santos
                                                    S




                                                                                   U
                                                   ED




                                                                                    RT




                                                                           DERED
                                               UNIT




                                                                O OR
                                                        IT IS S
                                                                                         R NIA




                                                                               hen
                                                                        rd M. C
                                               NO




                                                                     dwa
                                                             Judge E
                                                                                         FO
                                                RT




                                                                                     LI




                                                        ER
                                                   H




                                                                                  A




                                                             N                       C
                                                                               F
                                                                 D IS T IC T O
                                                                       R
                     Dated: January 13, 2020
